        Case 4:18-cv-07645-SBA Document 23 Filed 03/11/19 Page 1 of 7



 1    DONALD J. PUTTERMAN (SBN 90822)
      E-mail: dputterman@plylaw.com
 2    MINDY M. WONG (SBN 267820)
      E-mail: mwong@plylaw.com
 3    PUTTERMAN LANDRY + YU LLP
      345 California Street, Suite 1160
 4    San Francisco CA 94104-2626
      Tel:      (415) 839-8779
 5    Fax:      (415) 737-1363

 6    Attorneys for Defendant
      MONEYKEY – CA, INC.
 7

 8                                 UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA

10    SHAWN D. SHARP,                                      Case No. 4:18-cv-07645-SBA
11                          Plaintiff,                    DEFENDANT MONEYKEY-CA, INC.’S
                                                          ANSWER AND AFFIRMATIVE
12              v.                                        DEFENSES TO COMPLAINT
13    MONEYKEY - CA, INC.,
                            Defendants.                   Complaint Filed:     January 29, 2019
14

15

16          Defendant MoneyKey-CA, Inc. (“MoneyKey” or “Defendant), through undersigned

17   counsel, answers the allegations contained in Plaintiff’s initial complaint as follows:

18          Unless expressly admitted herein, MoneyKey denies each and every allegation of the

19   complaint.

20                                       NATURE OF THE ACTION

21         1.        The allegations of Paragraph 1 consist of Plaintiff’s characterizations of their

22   purported claims, to which no response is required. To the extent the allegations in Paragraph 1

23   may be deemed to require a response, MoneyKey admits that Plaintiff’s complaint seeks damages

24   pursuant to the Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.) and the Rosenthal

25   Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.). The remaining allegations of

26   Paragraph 1 are denied.

27                                       JURISDICTION AND VENUE

28          2.       The allegations of Paragraph 2 constitute legal contentions and/or conclusions to

                                           1                    CASE NO. 4:18-cv-07645-SBA
         DEFENDANT MONEYKEY-CA, INC.’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
        Case 4:18-cv-07645-SBA Document 23 Filed 03/11/19 Page 2 of 7



 1   which no response is required. To the extent a response is required, MoneyKey denies all of the

 2   allegations in Paragraph 2.

 3          3.       The allegations of Paragraph 3 constitute legal contentions and/or conclusions to

 4   which no response is required. To the extent a response is required, MoneyKey denies all of the

 5   allegations in Paragraph 3.

 6                                                PARTIES

 7          4.      MoneyKey is without knowledge or information sufficient to form a belief as to

 8   the truth of the allegations of Paragraph 4, and on that basis denies the allegations.

 9          5.      The allegations of Paragraph 5 constitute legal contentions and/or conclusions to

10   which no response is required. To the extent a response is required, MoneyKey admits the

11   allegations of Paragraph 5.

12          6.      MoneyKey admits that it is licensed by the California Department of Business

13   Oversight as a (i) Consumer Finance Lender and Broker; and (ii) Deferred Deposit Transaction

14   Lender; and is in the business of offering loans to consumers located in the state of California,

15   which business from time to time requires it to collect or attempt to collect debts which are due

16   and owing; and that from time to time it uses mail and telephone in the course of doing so.

17   MoneyKey further admits it is a Delaware corporation and that its registered agent in the State of

18   California is CT Corporation System. Except as expressly admitted herein, the remaining

19   allegations of Paragraph 6 are denied.

20          7.      The allegations of Paragraph 7 constitute legal contentions and/or conclusions to

21   which no response is required. To the extent a response is required, MoneyKey admits the

22   allegations of Paragraph 7.

23          8.      If and to the extent MoneyKey took any actions with regard to the loan which is

24   the subject matter of the allegations herein, MoneyKey admits it did so through its employees or

25   agents. Except as expressly admitted herein, MoneyKey denies the allegations of Paragraph 8.

26                           FACTS SUPPORTING CAUSES OF ACTION

27          9.      MoneyKey denies that Plaintiff obtained the loan from MoneyKey which is the

28   subject of the Complaint’s allegations. Defendant is without knowledge or information sufficient

                                           2                    CASE NO. 4:18-cv-07645-SBA
         DEFENDANT MONEYKEY-CA, INC.’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
        Case 4:18-cv-07645-SBA Document 23 Filed 03/11/19 Page 3 of 7



 1   to form a belief as to the truth of the remaining allegations of Paragraph 9, and on that basis

 2   denies the allegations.

 3          10.      MoneyKey is without knowledge or information sufficient to form a belief as to

 4   the truth of the allegations of Paragraph 10, and on that basis denies the allegations.

 5          11.      MoneyKey is without knowledge or information sufficient to form a belief as to

 6   the truth of the allegations of Paragraph 11, and on that basis denies the allegations.

 7          12.      MoneyKey is without knowledge or information sufficient to form a belief as to

 8   the truth of the allegations of Paragraph 12, and on that basis denies the allegations.

 9          13.      MoneyKey admits that the telephone number (866) 252-5578 is assigned to

10   MoneyKey, and that from time to time that telephone number is used to make calls to attempt to

11   collect on debts due and owing.

12          14.      MoneyKey is without knowledge or information sufficient to form a belief as to

13   the truth of the allegations of Paragraph 14, and on that basis denies the allegations.

14          15.      MoneyKey denies the allegations of Paragraph 15.

15          16.      MoneyKey denies the allegations of Paragraph 16.

16          17.      MoneyKey denies the allegations of Paragraph 17.

17          18.      MoneyKey denies the allegations of Paragraph 18.

18          19.      MoneyKey denies the allegations of Paragraph 19.

19          20.      MoneyKey denies the allegations of Paragraph 20.

20          21.      MoneyKey denies the allegations of Paragraph 21.

21          22.      MoneyKey is without knowledge or information sufficient to form a belief as to

22   the truth of the allegations of Paragraph 22, and on that basis denies the allegations.

23          23.      MoneyKey denies the allegations of Paragraph 23.

24          24.      MoneyKey is informed and believes, and thereon denies, the allegations of

25   Paragraph 24.

26                   COUNT I – Violations of the Telephone Consumer Protection Act

27          25.      MoneyKey incorporates its responses to Paragraphs 1-24 above.

28          26.      The allegations of Paragraph 26 constitute legal contentions and/or conclusions to

                                           3                    CASE NO. 4:18-cv-07645-SBA
         DEFENDANT MONEYKEY-CA, INC.’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
       Case 4:18-cv-07645-SBA Document 23 Filed 03/11/19 Page 4 of 7



 1   which no response is required.

 2          27.      MoneyKey admits that it used an ATDS system to make some calls to Plaintiff.

 3   Except as expressly admitted herein, MoneyKey denies the remaining allegations of

 4   Paragraph 27.

 5          28.      MoneyKey admits that it used an ATDS system to make some calls to Plaintiff.

 6   Except as expressly admitted herein, MoneyKey denies the remaining allegations of

 7   Paragraph 28.

 8          29.      MoneyKey denies the allegations in Paragraph 29.

 9          30.      The allegations of Paragraph 30 constitute legal contentions and/or conclusions to

10   which no response is required. To the extent a response is required, MoneyKey denies all of the

11   allegations in Paragraph 30.

12          MoneyKey denies that Plaintiff is entitled to any relief.

13            COUNT II – Violations of the Rosenthal Fair Debt Collection Practices Act

14          31.      MoneyKey incorporates its responses to Paragraphs 1-30 above.

15          32.      The allegations of Paragraph 32 constitute legal contentions and/or conclusions to

16   which no response is required.

17          33.      The allegations of Paragraph 33 constitute legal contentions and/or conclusions to

18   which no response is required.

19          34.      The allegations of Paragraph 34 constitute legal contentions and/or conclusions to

20   which no response is required.

21                   a.     Violations of RFDCPA § 1788.17

22          35.      The allegations of Paragraph 35 constitute legal contentions and/or conclusions to

23   which no response is required.

24                          i.      Violations of the FDCPA § 1692c and §1692d

25          36.      The allegations of Paragraph 36 constitute legal contentions and/or conclusions to

26   which no response is required.

27          37.      The allegations of Paragraph 37 consist of Plaintiff’s characterizations of their

28   purported claims, to which no response is required. To the extent the allegations in Paragraph 37

                                          4                    CASE NO. 4:18-cv-07645-SBA
        DEFENDANT MONEYKEY-CA, INC.’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
        Case 4:18-cv-07645-SBA Document 23 Filed 03/11/19 Page 5 of 7



 1   may be deemed to require a response, MoneyKey denies the allegations.

 2          38.     The allegations of Paragraph 38 constitute legal contentions and/or conclusions to

 3   which no response is required.

 4          39.     The allegations of Paragraph 39 constitute legal contentions and/or conclusions to

 5   which no response is required. To the extent a response is required, MoneyKey denies the

 6   allegations.

 7          40.     MoneyKey denies the allegations of Paragraph 40.

 8                         ii.     Violations of the FDCPA § 1692e

 9          41.     The allegations of Paragraph 41 constitute legal contentions and/or conclusions to

10   which no response is required.

11          42.     The allegations of Paragraph 42 constitute legal contentions and/or conclusions to

12   which no response is required.

13          43.     The allegations of Paragraph 43 consist of Plaintiff’s characterizations of their

14   purported claims, to which no response is required. To the extent the allegations in Paragraph 43

15   may be deemed to require a response, MoneyKey denies the allegations.

16                         iii.    Violations of FDCPA § 1692f

17          44.     The allegations of Paragraph 44 constitute legal contentions and/or conclusions to

18   which no response is required.

19          45.     The allegations of Paragraph 45 consist of Plaintiff’s characterizations of their

20   purported claims, to which no response is required. To the extent the allegations in Paragraph 45

21   may be deemed to require a response, MoneyKey denies the allegations.

22          46.     The allegations of Paragraph 46 consist of Plaintiff’s characterizations of their

23   purported claims, to which no response is required. To the extent the allegations in Paragraph 46

24   may be deemed to require a response, MoneyKey denies the allegations.

25          47.     The allegations of Paragraph 47 constitute legal contentions and/or conclusions to

26   which no response is required. To the extent a response is required, MoneyKey denies the

27   allegations.

28          MoneyKey denies that Plaintiff is entitled to any relief.

                                           5                    CASE NO. 4:18-cv-07645-SBA
         DEFENDANT MONEYKEY-CA, INC.’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
        Case 4:18-cv-07645-SBA Document 23 Filed 03/11/19 Page 6 of 7



 1                                        AFFIRMATIVE DEFENSES

 2           MoneyKey sets forth the following Affirmative Defenses without assuming any burden of

 3   proof not otherwise imposed upon MoneyKey.

 4                                    FIRST AFFIRMATIVE DEFENSE

 5                                                 (False Claims)

 6           48.      Plaintiff’s claims are barred as a matter of law because the complaint makes a

 7   number of demonstrably false claims, including but not limited to that Plaintiff took out the loan

 8   in question and that Plaintiff actually spoke with any representative of MoneyKey.

 9                                   SECOND AFFIRMATIVE DEFENSE

10                                               (Unclean Hands)

11           49.      The complaint and each and every purported claim against MoneyKey is barred by

12   the doctrine of unclean hands.

13                                    THIRD AFFIRMATIVE DEFENSE

14                                                 (Uncertainty)

15           50.      The Complaint and each cause of action therein presented are vague, ambiguous,

16   and uncertain.

17                                  FOURTH AFFIRMATIVE DEFENSE

18                                              (Lack of Standing)

19           51.      Plaintiff lacks standing to bring this suit as he did not take out the loan that is the

20   subject of the Complaint’s allegations.

21                                    FIFTH AFFIRMATIVE DEFENSE

22                                            (Real Party in Interest)

23           52.      Plaintiff is not the real party in interest to file this suit as he did not take out the

24   loan that is the subject of the Complaint’s allegations. Further, the party who originated the loan

25   provided the telephone number in question as the party’s contact number when taking out the

26   loan.

27

28

                                           6                    CASE NO. 4:18-cv-07645-SBA
         DEFENDANT MONEYKEY-CA, INC.’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
        Case 4:18-cv-07645-SBA Document 23 Filed 03/11/19 Page 7 of 7



 1                                 SIXTH AFFIRMATIVE DEFENSE

 2                                                (Consent)

 3          53.     Plaintiff cannot be harmed where Plaintiff consented to the act causing the alleged

 4   harm. The real party in interest consented to receipt of telephone calls from MoneyKey at the

 5   number provided.

 6                               SEVENTH AFFIRMATIVE DEFENSE

 7                                        (Cumulative Remedies)

 8          54.     Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff seeks

 9   cumulative remedies.

10                                EIGHTH AFFIRMATIVE DEFENSE

11                                 (Reservation of Additional Defenses)

12          55.     MoneyKey reserves the right to amend its answer to raise additional affirmative

13   defenses as may be revealed through further investigation and discovery.

14                                        PRAYER FOR RELIEF

15          WHEREFORE, having fully answered Plaintiff’s complaint, MoneyKey prays as that:

16          1.      The Complaint be dismissed with prejudice and that Plaintiff shall take nothing by

17   reason of his Complaint;

18          2.      For judgment entered in favor of MoneyKey and against Plaintiff;

19          3.      MoneyKey be awarded its attorney fees, expenses and costs incurred in defense of

20   this action; and

21          4.      For such other relief which the Court deems just and appropriate.

22

23   DATED: March 11, 2019                            PUTTERMAN LANDRY + YU LLP
24

25                                                    By:
                                                            DONALD J. PUTTERMAN
26
                                                      Attorneys for Defendant MoneyKey-CA, Inc.
27

28

                                           7                    CASE NO. 4:18-cv-07645-SBA
         DEFENDANT MONEYKEY-CA, INC.’S ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT
